1. Dialogue between the Chinese government and Envoys of the Dalai Lama (debate)
The next item is the debate on six motions for resolutions on the dialogue between the Chinese Government and the Envoys of the Dalai Lama.
author. - (NL) Mr President, it is no good thing that the world at large should have accepted for so long China's conception of Tibet as an integral part of itself. The Tibetans embody their own culture in inhospitable living conditions, isolated and high up in the mountains. For a long time, China has been unable to resist the temptation to consider that region as a fall-back that can absorb sections of its own very large population.
This is a problem not only for the people of Tibet, but also for those of the neighbouring and more readily accessible region of Xinjiang, home to the Uighurs, who are related to the Turkic-speaking peoples, such as the Kazaks, Kyrgyzs and Uzbeks. They fear becoming minorities in their own countries and losing everything that is dear to them. Moreover, we should certainly not idealise the traditional living conditions of Tibetans and Uighurs. Although sweeping changes are called for, these changes should not be imposed from outside or, what is more, serve outside interests.
Since China is the world's most populated country and an up-and-coming economic power, it is extremely unlikely that Tibet will be given the opportunity to develop into an independent state. This makes it all the more important that, 50 years after the major conflict, there should be a reconciliation in which, within China, the Tibetans are allowed to retain the most valuable traits of their individuality and they no longer run the risk of becoming the victim of state violence. These days, the progress ideology that has dominated China for nearly 60 years is mainly focused on economic growth. Although this has drawbacks, it does offer more scope for tolerance and recognition of diversity than was the case for a long time. A dialogue or cultural individuality and self-governance within China should pay off. My group is in favour of anything that can contribute to this dialogue and to peaceful solutions.
author. - (IT) Mr President, ladies and gentlemen, I speak on behalf of the Group of the Alliance of Liberals and Democrats for Europe simply to join in the request, directed primarily towards the Chinese regime, to resume dialogue - and let us not forget that this request is also addressed to our European institutions.
As the European Parliament, in the past we have made the proposal that a special representative be appointed to deal with the issue of Tibet, but we know that the proposal has so far not been implemented. In my view, this would be a useful and tangible contribution. There are also other instruments, such as a declaration by the Presidency of the European Union.
I hope that the discussion and the debate will not be restricted to a mere invitation to the Chinese regime, since this request is also of direct concern, at the highest levels, to the institutions of the European Union. We should not be afraid of this.
This Parliament has shown that it is not naively utopian in urging the importance of political and commercial relations with the Chinese regime. In this Chamber, nobody wishes to deny the real significance of such relations; nor is there any need, however, to commit the opposite error, and that is to 'poison' a line of action that is clearly highly popular, not within the institutions but with the people. The Tibet issue and support for dialogue are matters which enjoy the support of the people of Europe.
For that reason, excessive timidity deriving from other motivations should not be allowed to influence the current debate, attention to human rights or the resumption of dialogue.
Mr President, ladies and gentlemen, I should like to thank all of you for attending this debate on Tibet - particularly now that we have reached an important point, with solutions to a problem that has been smouldering away for decades within reach. This is only the case, however, if the Chinese Government, too, stops deliberately raising certain issues as stumbling blocks. For example, it is unacceptable to put the spotlight on the history issue; that is, to ask whether or not Tibet was ever part of China. This is completely the wrong question to ask. Instead we must look to the future.
We have to keep repeating that the Dalai Lama and the Tibetans themselves are striving for autonomy - and not just on paper - allowing them cultural and religious freedom and access to education. They are not questioning the 'one China' policy. This must be emphasised time and again, even if the solicitations from the Chinese Embassy that many of my fellow Members have no doubt received in recent days tell a quite different story. I can tell you that we know how things stand. We need dialogue, and we want this dialogue. Europe must support it - I fully agree with the previous speaker on this. Europe must bring this dialogue into much sharper focus and also conduct it at official level.
author. - Mr President, the dialogue between the Government of China and the representatives of the Dalai Lama is to be warmly welcomed and should continue to receive our approval and support. Only through forward-looking dialogue will pragmatic solutions be found that will meet the aspirations of the Tibetan people and fully respect China's sovereignty and territorial integrity. Let us always keep in mind that the 'one China' policy is a long-standing EU position.
Our support is undeniable, but we should also ensure that this support becomes practical. Such practical support should be offered in the context of the new partnership and cooperation agreement between the European Union and China. Personally, I do not support the idea of a special representative for Tibet because we already have enough means in our hands to facilitate such a dialogue.
China has an enormously positive role to play in world affairs. Just one example: China made a vital contribution to the success of the six-party talks on North Korea just yesterday. We can use this as an example and as a lesson. If China can make a positive contribution through structured dialogue to regional peace and stability, then we can also engage China in a dialogue which will help to create a climate of confidence that will allow for a pragmatic solution to the Tibet issue.
author. - (PL) Mr President, on 26 October 2006 the European Parliament adopted a resolution condemning the shooting of unarmed women and children in the Nangpa-la pass. We also called for those responsible for this crime to be punished. The incident caused an outcry the world over, but to no avail, as the situation in the region remains unchanged. It is true that no reports of further brutal murders have reached us recently, but this does not mean that the situation has improved.
It seems to me that little has changed in this age-old conflict during the three months that have elapsed since our last debate. We must be consistent, however, and bear the rights of the 6 million people affected by the problems in the region uppermost in our minds. This is a region where human rights are still constantly violated, even in the 21st century. In my view, this problem should be a priority for the new President of the European Parliament and therefore, ladies and gentlemen, for us all.
author. - (DE) Mr President, what good are bilateral talks if they do not produce any tangible results? Do they mask an inability to act, or do they at least contribute to confidence-building? Parliament is rightly calling for the resumption of the dialogue, last conducted one year ago, between the representatives of the Dalai Lama and the Chinese Government. Items on the agenda should include the elimination of reprisals, an end to human rights violations, and tangible measures to guarantee the Tibetan population cultural and religious autonomy.
The dialogue was launched in September 2002. China has been blocking it for 12 months. The grounds are always the same: preconditions are to be met; the Dalai Lama is not interested in improving relations, and is striving for Tibetan independence. This is simply not true. For years, His Holiness has been interested not in an independent state, but in Tibetan autonomy. There are good examples of this kind of legal status even in the EU. The Group of the European People's Party (Christian Democrats) and European Democrats stands by four positions, as do almost all other groupings in this House. Firstly, an EU Special Representative for Tibet must be appointed. It is insufficient that this issue be relegated to the fringe of EU-China dialogue. Secondly, we want the Commission to make Tibet an integral part of the EU-China Partnership and Cooperation Framework Agreement. We ask that the Commission inform Parliament of progress and retrogression. Thirdly, the Council should include in its annual report information on current developments with regard to the China-Tibet dialogue. Fourthly, the EU should draw up joint strategies with its partners in the world, particularly the USA.
It is my fervent hope that the representatives of the People's Republic of China understand the desire of the international community - as just expressed by my fellow Members - for China to resume this dialogue with the Tibetans at long last. After all, China's representatives are most preoccupied with good press in the run-up to the 2008 Olympic Games in Beijing.
I believe that today's debates on the dialogue between the Chinese Government and the Dalai Lama's representatives are particularly important for a number of reasons, but above all, because on 17 January this year negotiations officially started in Beijing toward a new agreement on the basics of partnership and cooperation between the European Union and China. More than once we have expressed support for the commitment of the Government of the PRC and His Holiness the Dalai Lama to resolve the issue of Tibet by means of dialogue.
I think the European Parliament, which in the past has adopted more than one resolution on Tibet, on the human rights situation in the People's Republic of China and likewise on dialogue between the PRC and the Dalai Lama's representatives, must urge the European Council, the Commission and European Union member countries to actively support the intensifying of this dialogue and to seek a result. While no tangible results have yet been obtained in the resolution of these basic questions, Parliament should - in consultation with both parties - evaluate what further role the EU can play in seeking to facilitate a solution of the Tibet issue by means of negotiation, and it should appoint a special European Union envoy to Tibet.
I support the position of the resolution we are considering that the Senior Commissioner and the Council's Secretary-General be encouraged to include information about progress on the dialogue between the PRC and representatives of His Holiness the Dalai Lama in 2007 and also in later years in the Annual Report to Parliament on General International and Security Policy.
I think the country currently presiding over the Council - Germany - could initiate and accept a declaration that would show how the European Union might assist in achieving a peaceful resolution of the Tibet question through negotiation.
In conclusion, I would like to thank Mr Thomas Mann and other colleagues who initiated the resolution being considered today.
(Applause)
on behalf of the PSE Group. - (PL) Mr President, the question of Tibet's status is raised in the European Parliament several times a year. So far, however, the resolutions we have adopted have not led to any tangible results. The same is unfortunately also true of the consultations that have been taking place between the Tibetans and the Chinese Government since 2002.
The problem of Tibet remains unresolved. In the meantime, over 1 200 000 of the six million Tibetans have lost their lives under the Chinese occupation that began in 1951. Every year, some 3 000 inhabitants of Tibet flee their country. These are mainly children and young people, who can only obtain a Tibetan education abroad. The Tibetan people are discriminated against in every area of social life, from education through to social care, work, living conditions and religion.
We must act in solidarity and exert pressure on the Chinese Government, so that the dialogue is resumed as soon as possible and the status of Tibet regulated. The European Commission should raise the matter of discussions with the Dalai Lama during negotiations on the new Partnership and Cooperation Agreement between China and the Union. For its part, the Council should define the Union's role in resolving the Tibet issue, as the outcome of the negotiations between China and Tibet should be reflected in the Council's annual report to Parliament on the implementation of the European Union's Common Foreign and Security Policy.
on behalf of the ALDE Group. - Mr President, the problem of Tibet has been with us for many years and, as has already been mentioned, this House has dealt with different aspects relating to this problem many times in the past.
In essence, the core issue of dispute between the people of Tibet and China has been the wish of the Tibetans for self-determination, as opposed to the Chinese Government's fear of a possible domino effect leading to the break-up of China.
In fact, such a problem has been the commonest cause of disputes worldwide. However, history has shown that by far the best and most effective way to solve such problems is through peaceful and open negotiations with a prerequisite determination on the part of all concerned to find a lasting solution. The alternative way - that of endless confrontation and bloodshed - usually leads nowhere and is, in most cases, to the detriment of both sides.
With this in mind, we would warmly welcome a commitment by both the Government of China, in particular, and the Dalai Lama to resolve the Tibet question through a process of dialogue, and wholeheartedly hope that such a process, if brought about, will lead to a successful resolution of the Tibetan problem.
on behalf of the Verts/ALE Group. - (ES) Despite the fact that since 2002 there have been five rounds of dialogue between the Government of the People's Republic of China and representatives of the Dalai Lama, it is abundantly clear that there are fundamental differences standing in the way of reaching a definitive agreement that clarifies the situation of Tibet in a way that is satisfactory to all of the parties, while at the same time being fair and proper, particularly for the people of Tibet.
Nevertheless, I am one of those who believe that the responsibility of each of the two parties for the fact that an agreement has not been reached cannot be compared.
The Dalai Lama, as the spiritual leader of the Tibetan people, has demonstrated his desire for dialogue and agreement on more than one occasion, and he has even given up his demand for complete independence in favour of a genuine autonomy that guarantees respect for the ethnic, linguistic, cultural and religious identity of Tibet.
In this regard, I believe that it is the Chinese Government that should show greater signs of willingness and at least accept a resumption of dialogue with a view to reaching a good final agreement.
I would therefore urge the European Commission, the Council and the Member States to take every possible opportunity to support a new round of dialogue between China and Tibet. In particular, as others have said, it is essential that we take advantage of the negotiations of a framework agreement on European Union-China cooperation, which began on 17 January, to express the Community's commitment to dialogue and a fair and lasting solution to the issue of Tibet.
on behalf of the ITS Group. - (NL) Mr President, it is often the case that different standards are applied to China, where human rights are concerned, than to countries where lucrative contracts are unlikely to materialise. It is very unfortunate that the rule in these situations seems to be that of Erst das Fressen und dann die Moral.
When reading the relevant resolutions, which reflect not only the positions of the different groups in connection with this dialogue, but also the stance of official Europe, I, as a Fleming, do have some reservations.
Politicians who, yesterday and the day before that, while discussing the Fava report, brandished international law and insisted on human rights - which they were right to do - are now suddenly talking about the need to respect China's sovereignty, whilst not breathing a word about the illegal occupation and subsequent annexation of Tibet, about the mass human rights violations, the ever increasing exclusion of the Tibetans from their local government, or the Namdrang Rangdrik programme, launched in 2005, whereby Tibetans are forced to demolish their houses and subsequently rebuild them according to strict official guidelines.
The sanctimonious line is that a mutually acceptable solution must be found for Tibet's future. To say that is to make victim and executioner equal partners in dialogue. It became once again evident on whose side the EU is when in November 2005, the Chinese President, Hu Jintao, was received with much pomp and circumstance across Europe, yet it had, in fact, been he who perpetrated serious human rights violations when he was Secretary of Tibet's Communist Party between December 1988 and March 1992.
The Tibet issue once again demonstrates that European rhetoric all too often amounts to nothing but moral wrapping paper and that in reality, only economic interests matter. We must continue to have the courage to denounce the cowardice and sanctimoniousness of this Europe, of this mercantile Europe that chooses to side with the oppressors to the detriment of innocent peoples.
Member of the Commission. Mr President, thank you for your very strong commitment to human rights. I trust the honourable Members have noticed the same strong focus on fundamental human rights and universal values in the recent Commission communication and in the Council conclusions on China. This reflects the fact that it is and will remain an important priority for the European Union with regard to our overall relations with that country.
We share the concern expressed in the joint resolution regarding the human rights situation in Tibet and, in particular, the preservation of the cultural, religious and linguistic identity of the Tibetan people. This issue has been regularly addressed by the European Union in the framework of bilateral dialogue on human rights, as well as at the highest political level, such as our bilateral summits and senior officials' meetings. Former European Parliament President, Mr Borrell, also raised the matter when he officially visited China last year.
With regard to the recent shooting mentioned by Mr Czarnecki, I would like to inform you that this matter was formally taken up by the European Union during the last session of the EU-China Dialogue on human rights held in Beijing in October 2006 and via the subsequent follow-up démarche in December 2006. On both occasions, the EU urged the Chinese authorities to undertake a thorough investigation of this incident and refuted the Chinese claim that the shooting had been done in self-defence. We will follow this serious matter closely. I agree with Mr Matsakis that bloodshed leads nowhere.
The Commission has regularly kept this Chamber informed regarding its overall policy vis-à-vis Tibet and will continue to do so. As Commissioner Fischer Boel underlined in this Chamber in October 2006, the EU has consistently taken the view that establishing a direct dialogue between the Dalai Lama and the Chinese authorities is the only realistic way to find a peaceful and lasting solution to the question of Tibet, which will hopefully lead to the recognition of a genuine autonomy of the Tibetan region. We have therefore followed very closely and welcomed the five rounds of talks which have taken place up to now between the Special Envoys of the Dalai Lama and the Chinese Government. In this respect, EU officials have regular contacts with the two Special Envoys, the last being in November 2006. Even in this Chamber there are differing opinions on the question of the appointment of a special EU envoy. We have our doubts about the value of such an appointment, because such an envoy would probably be prevented from having a real impact on the ground or from playing a significant role in this dialogue. We need the two sides to continue and deepen the dialogue.
We agree with the honourable Members that this dialogue should be regular and substantive, and that the respective parties should refrain from taking any step that would compromise the establishment of a climate of confidence. We take note that the Tibetan side is ready for a rapid resumption of the dialogue and hope that the Chinese side is willing to do the same. The European Union will spare no efforts in stressing the importance of this dialogue to both parties on all possible occasions.
I also want to express my gratitude for your attention and focus on this matter and your support, especially now via this resolution, because such support is helpful in the process.
The debate is closed.
The vote will take place at the end of the debate.
Written statements (Article 142)
in writing. - (FI) Mr President, first I wish to express my thanks for this motion for a joint resolution. I believe that it is sound, impartial and relevant. Constructive solutions need to be found for this age-old issue of Tibet.
The motion for a resolution is geared towards finding a solution to the Tibet question which is compatible with China's right to self-determination and which respects the rights of the people of Tibet, and this, I think, is the right approach. We need a constructive, peaceful process that recognises that Tibetan nationals have a right to their own culture and religion. As citizens of Europe and of the world, we have to ensure that people's fundamental rights can be implemented around the world. In this respect it is to be hoped that people's cultural and religious rights will not be restricted in Tibet either. We would hope that proper dialogue can be established between Tibet and China, leading to a solution that is satisfactory to both sides.
I hope that we will find practical solutions which also show respect for China's regional inviolability but which at the same time fulfil the wishes of the Tibetan people. I do not know if this is too much to hope for, but we in the European Union must work hard to establish such a peaceful coexistence.
(DE) Mr President, I would like to raise a point of order. As we have often complained about the Council's absence from our Thursday afternoon debates on human rights, I would like to point out that, today, the German Presidency is represented, and in the person of its spokesman on human rights Mr Nooke, who was at one time a civil rights activist in the former German Democratic Republic. This is something of a sensation. It is one that gives us pleasure, and I would be very happy if, during the trilogue, we could bring pressure to bear to ensure that this becomes something of a dependable tradition, that is to say, that the presence of the Council - Mr Nooke is here as an observer today - becomes a fixture in these Thursday afternoon human rights debates in future. In any event, Mr Nooke, many thanks for joining us here today.
(Applause)
Mr President, Mr Posselt's contribution was not a point of order, but we agree entirely with him.